The following opinion was filed at the January term, 1867:
Cole, J.
It was admitted on the trial by the plaintiff, that the premises mentioned in the complaint belonged to the LaCrosse & Milwaukee Railroad Company, at the several times, when the same were assessed and sold for special taxes by the city of Milwaukee, from 1855 to 1859, inclusive; and that the premises adjoined the track of the road of the company when the taxes or special assessments were levied. Further, it was admitted that the railroad, company had fully complied on its part with sec. 2, chap. 74, Laws *58of 1854, by paying to the state treasurer, for the use of the state, the per centage there required. The circuit court uousuited the plaintiff, upon the ground that, as the prem-isesbelonged to a railroad company, they were exempt from special taxes or assessments for local improvements in the city of Milwaukee, at the several times the assessments were made, by virtue of this law; of 1854, which is now found in the present revision, ch. 18, sec. 183. If this be a correct view of the law of 1854, it is quite manifest that it disposes of this case. That part of the law of 1854 more directly bearing upon this question of exemption, reads as follows: “ "Which amount of tax shall take the place and be in full of all of the taxes of every name and kind upon said roads, or other property belonging to said companies, or the stock held by individuals therein, and it. shall not be lawful to levy or assess thereupon any other or further assessment or tax for any purpose whatsoever.” That is, by the clear and precise terms of this law it is provided, that each railroad corporation organized in this state shall annually pay one per cent, of the gross earnings of its road into the state treasury for the use of the state, and this shall take the place of and be in full of all the taxes of every name and kind upon the road or other property belonging to it, and no further tax or assessment for any purpose whatsoever upon the road or its property shall be lawful. It appears to us that this language is too plain and unequivocal to admit of doubt or argument as to the intention of the legislature. The law absolutely and positively exempts the road and the property belonging to the corporation from all taxes and assessments of every nature. A very elaborate argument has been made by the counsel for the plaintiff, for the purpose of showing that this is not the precise object and intent of this law, and that notwithstanding the very clear manner in which the legislature has expressed its intention, still it *59is possible to bold tbat property belonging to a railroad corporation in tbe city of Milwaukee-is liable to assessment for local improvements. But to give tbis law any sncb interpretation, as it seems to ns, would be doing violence to one of tbe most familiar elementary rules of construction. Eor, say tbe authorities, tbe first general maxim of interpretation is, wben tbe words. of an act are in clear and precise terms — wben its meaning is evident and leads to no absurd conclusions, there can be no reason for refusing to admit tbe meaning tbe words naturally present, and to go elsewhere in search of conjecture in order to restrict or extend tbe act. To do tbis would be but to evade tbe law, and to adopt a method fraught with the most dangerous consequences ; since there is no law, however definite and clear in its language, which might not by such á rule of interpretation be defeated. Dwarris on Statutes, p. *703; Smith’s Commentaries, 627, 628. Tbe object of tbe legislature in passing tbis enactment is plain and manifest; and we _ cannot, therefore, put a construction on it not warranted by the words of tbe law. It was to exempt tbe property of railroad corporations from all assessments for local improvements as well as other taxes.
But.it is insisted tbat tbis cannot be the effect of tbis act so far as the city of Milwaukee is concerned, on account of some peculiar provisions of the city charter. By sqc. 22, chap. 10, charter of 1852, it. is provided tbat real estate exempted, from taxation by the laws of the state, shall be subject to special taxes as other real estate under the charter; while the next section declares tbat “no general law of tbis state contravening the provisions of tbis act, shall be considered as repealing, amending or modifying the same, unless such purpose be expressly set forth in such law.” Row it is said, there is no purpose expressly set forth in the law of 1854, to repeal, amend or modify these provisions of *60the city charter; neither is there any reference whatever to them in that law. This is so. But to our minds nothing can be more clear than that the legislature intended the law of 1854 to apply in all respects to the city of Milwaukee as well as to the other towns and cities of the state. And where this intention is so plain and manifest, it must prevail. The law cannot he restricted in its operation, if we are satisfied it was designed to apply to Milwaukee, because the legislature has not said in so many words it should repeal all contravening provisions of the charter. A law may be repealed by implication as effectually as in any other manner. It is very obvious that the legislature of 1852 could not limit a succeeding legislature to any certain form in exercising its legislative functions. Indeed we cannot better express our minds upon this point than by quoting the language of the counsel for the respondent. “ One legislature cannot be bound by the the acts of another as to the mode in which it shall exercise its constitutional powers. No clog can be thrown in its way, and no form can be presented for its action, which the constitution does not prescribe. If the legislature has the power to pass a law, and does pass it, expressing an intention as to what the rule shall be, courts cannot reject the evident intention because a certain formula of words was not used.” It appears to us that this is a perfectly conclusive answer to the argument that the law of 1854 cannot and does not apply to the city of Milwaukee, because the legislature did not express its intentions in a particular manner that the law should apply in all respects to that city.
We think the nonsuit was rightly granted by the circuit court, because the premises, being the property of a railroad corporation, were exempt from special taxes or assessments for local improvements.
By the Court. — The judgment of the circuit court is affirmed.